Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthias Scholl, Reg. No. 54,947 on 5/15/21.

Amend Claims 1-9 as follows: 

1.	A device, comprising:
at least one high-voltage switch cabinet comprising an end cover, the end cover comprising a plurality of slots;

a copper incoming line;
a support sleeve;
a plurality of electric wrenches disposed on the support sleeve; and
a plurality of operating handles disposed on the plurality of electric wrenches, respectively;
wherein:
the copper busbar and the copper incoming line are fixedly connected to the at least one high-voltage switch cabinet;
the copper busbar [[is]] has a T-shaped slot and the copper busbar is perpendicularly connected to a bus;
a section of the copper incoming line is rectangular;
the copper busbar is a guide rail, the guide rail comprising a body and two ends[[;]], the two ends of the guide rail are bent to form two bending parts, and the copper incoming line is disposed in a cavity formed by the two bending parts and the body of the copper busbar;
the copper busbar and the copper incoming line each comprise at least two bolt holes; the at least two bolt holes on the copper busbar are aligned with the at least two bolt holes on the copper incoming line, respectively, forming aligned bolt hole pairs;
the plurality of electric wrenches each comprises a first end and a second end; the first end is provided with a bolt, and the second end is connected to a , the bolt is aligned with one of the aligned bolt hole pairs of the copper busbar and the copper incoming line;
the plurality of operating handles is extended out of the end cover via the plurality of slots, respectively; and
the plurality of operating handles is capable of reciprocating in the plurality of slots, respectively.

2.	The device of claim 1, wherein of the bolt holes and an outer end face of the copper busbar or the copper incoming line is 45° or 135°.

3.	The device of claim 1, wherein each of the plurality of electric wrenches is an electric constant torque wrench.

4.	The device of claim 3, wherein the first end of each of the plurality of electric wrenches is magnetic and is coated with a temperature resistant insulation material.

5.	The device of claim 4, wherein: the guide rail of the copper busbar is telescopic and comprises two members; and
the two members are interlocked using a hinge pin.

:
the at least one high-voltage switch cabinet further comprise a cabinet body and a passageway;
two sides of the cabinet body comprise a location rod and a location hole matching the location rod, respectively;
the location rod is slidably disposed in the passageway; and
when the at least one high-voltage switch cabinet is installed, one end of the location rod is fixed in the location hole via a locking device.

7.	The device of claim 6, further comprising a slideway along which the at least one high-voltage switch cabinet is movable to an installation area;
wherein:
the at least one high-voltage switch cabinet further comprises a bottom cover provided with a groove matching the slideway;
the slideway comprises a sliding part and a movable part;
a secondary rail is disposed below the movable part; and
the at least one high-voltage switch cabinet is movable from the sliding part to the movable part of the installation area, and then the movable part moves on the secondary rail to transport the at least one high-voltage switch cabinet to a target position for installation and fixation.

8.	A method for replacing a broken high-voltage switch cabinet of the device of claim 7 with a backup high-voltage switch cabinet, the at least one high-voltage switch cabinet including the broken high-voltage switch cabinet and the backup high-voltage switch cabinet, the method comprising:
1) separating the copper busbar and the copper incoming line of [[a]] the broken high-voltage switch cabinet, unlocking the locking device, and moving the movable part along the secondary rail to connect to the sliding part;
2) moving the broken high-voltage switch cabinet to a maintenance area through the sliding part;
3) moving [[a]] the backup high-voltage switch cabinet via the sliding part to the movable part;
4) inserting [[a]] the location rod of the backup high-voltage switch cabinet into [[a]] the location hole of the backup high-voltage switch cabinet;
5) moving the movable part along the secondary rail to fix and fit the backup high-voltage switch cabinet with an adjacent one of the at least one high-voltage switch cabinets; locking the locking device, connecting the copper busbar and the copper incoming line, and aligning with the aligned bolt hole pairs of the copper busbar and the copper incoming line;
6) operating the plurality of operating handles to linearly move the plurality of electric wrenches until the bolt reaches [[a]] the one of the aligned pairs;
7) switching on the plurality of electric wrenches to enable the bolt to insert into the one of the aligned pairs thus coupling the copper busbar and the copper incoming line; and
a replacement of the broken high-voltage switch cabinet.

9.	The method of claim 8, wherein 1) comprises:
1.1) operating the plurality of operating handles to linearly move the plurality of electric wrenches to catch the bolt;
1.2) reversely rotating the plurality of electric wrenches to pull the bolt out of the one of the aligned pairs, wherein the bolt is attached to the first end of one of the plurality of electric wrenches through magnetic force;
1.3) loosening the plurality of operating handles, so that the plurality of electric wrenches restores to original positions under an elastic force of the compression spring;
1.4) unlocking the locking device, and detaching the broken high-voltage switch cabinet from the device; and
1.5) moving the movable part along the secondary rail to connect to the sliding part.

Information Disclosure Statement
The information disclosure statement filed 12/9/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is 
REASONS FOR ALLOWANCE
The claims 1-9 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising at least cabinet comprising an end cover that comprises a plurality of slots; a plurality of operating handles disposed on a plurality of electric wrenches that are disposed on a support sleeve; a T-shaped slotted copper busbar and a rectangular shaped copper incoming line are fixedly connected to the cabinet; the copper busbar is perpendicularly connected to a bus; and the rectangular shaped copper incoming line is disposed in a cavity formed by two bending parts and a body of the copper busbar; the copper busbar and the copper incoming line each comprise at least two bolt holes; the at least two bolt holes on the copper busbar are aligned with the at least two bolt holes on the copper incoming line, respectively, forming aligned bolt hole pairs; the plurality of electric wrenches each comprises a first end and a second end; the first end is provided with a bolt, and the second end is connected to a compression spring, the bolt is aligned with one of the aligned bolt hole pairs of the copper busbar and the copper incoming line; the plurality of operating handles is extended out of the end cover via the plurality of slots, respectively; and the plurality of operating handles is capable of reciprocating in the plurality of slots, respectively.  The aforementioned limitations in combination with all 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 207939153 discloses a busbar having a T-shaped slot; a mating conductor that is rectangular, the busbar comprising a body and two ends, the two ends of the guide rail are bent to form two bending parts, and the mating conductor is disposed in a cavity formed by the two bending parts and the .  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  5/16/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835